*898
ORDER

PER CURIAM.
Movant, Joseph Alexander, appeals from the denial of his Rule 24.035 motion -without an evidentiary hearing. He contends that the motion court erred in finding that there was a factual basis for his guilty plea to possession of a controlled substance.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).